Citation Nr: 1439487	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  03-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Basic eligibility for entitlement to educational assistance benefits pursuant to Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1994 to October 1996. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2002 rating decision in which the RO denied educational assistance benefits, pursuant to Chapter 30, Title 38, United States Code.  In February 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2003, and the Veteran filed a substantive appeal in June 2003. 

In September 2003, the Veteran testified during a Board hearing held before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg RO. 

In its March 2004 decision, the Board denied the Veteran's claim for Chapter 30 educational assistance benefits.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal, Counsel for the VA Secretary filed a Motion for Remand in June 2004.  In an Order dated in August 2004, the Court granted this motion, vacating the March 2004 Board decision and remanding the matter on appeal to the Board for further proceedings consistent with the motion. 

In March 2005, the Board remanded this matter to RO for further action-specifically, for assistance in reconstructing the claims file.  The RO added documents to the reconstructed claims file, and returned the file to the Board for further appellate consideration.  A second remand was issued in November 2005, to ensure that all documents pertaining to the appeal were associated with the folder.  At this point, it appears that all available documentation has been associated with the claims file.

In addition to the paper claims file, there are paperless, electronic VA files associated with the Veteran's claim.  A September 2014 review of the paperless files does not reveal that they include any documents pertinent to the issue on appeal.

As a final preliminary matter, the Board notes that the Veteran's current address of record places him within the jurisdiction of the St. Petersburg RO; however, notations for the file made in 2014 indicate that the Veteran cannot currently be located, despite attempts made to find a current address for him.  In any event, the Atlanta RO has jurisdiction over the Veteran's education folder. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  The Veteran's active duty service occurred after June 30, 1985. 

3.  Service personnel records show that the Veteran enlisted in the United States Air Force for a term of four years to expire in July 1998. 

4.  The Veteran served a total of 27 months and 16 days, and was separated from active service under Secretarial authority, i.e., at the convenience of the government.

5.  The Veteran did not complete his obligated period of active duty or three years of continuous active duty.

6.  The Veteran was not discharged or released from active duty because of a service-connected disability; a preexisting medical condition not characterized as a disability; for hardship; for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct, but which interfered with his performance of duty; for convenience of the Government after completing 30 months of a three-year enlistment or 20 months of a two-year enlistment; or, involuntarily for convenience of the Government as a result of a reduction in force.



CONCLUSION OF LAW

The legal requirements for basic eligibility for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) are not met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2013); 38 C.F.R. § 21.7042 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice and duties to assist provisions of the VCAA are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132, at 138 (2002).  In the instant case, the Veteran has been notified of the basis for the denial of his claim, and has been afforded ample opportunity to respond.  In an April 2003 SOC, the Veteran was notified of the reasons for the RO's December 2002 decision denying the claim and the regulations governing his claim.  The Veteran has also been afforded the opportunity to present evidence and argument with respect to his claim.

In this regard, the Veteran offered testimony before the undersigned Veterans Law Judge at a travel Board hearing held in September 2003.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2013) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488. 

Here, during the September 2003 hearing, the undersigned noted the issue on appeal, and allowed the Veteran to present his case.  The undersigned also informed the Veteran that his claim for benefits was dependent upon the duration of his service.  The Veteran described special circumstances relating to his case which he believed warranted an exception to the generally applicable laws and regulations.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  There is no indication or argument that any notification deficiencies resulted in prejudice or otherwise affected the essential fairness of the proceedings.  Rather, the Veteran has had a meaningful opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Following the hearing, the case was twice remanded by the Board in 2005 for additional development.  There has been substantial compliance with the Board's remand directives such that no further action is necessary in this regard.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); see Dela Cruz, supra.  



II.  Background

In June 2001, the Veteran filed an application for Chapter 30 educational benefits.  

The evidence reflects that in July 1994, the Veteran enlisted in the U.S. Air Force for a term of four years.  The Veteran's DD Form 214 shows that he entered active service on July 7, 1994, and separated from active service on October 22, 1996.  The DD Form 214 "Narrative Reason for Separation" notes "Secretarial Authority."  The separation code was noted as "JFF."  The DD 214 form contains a notation that the Veteran had not completed his first full term of service.  In May 2000, the character of the Veteran's discharge was upgraded to honorable, but there was no change in the separation code.

Electronic correspondence from the Air Force Personnel Center (AFPC), dated in March 2003, notes that the separation code JFF stands for "COG" or convenience of the government.  The Veteran served for a total of two years, three months, and sixteen days.

The file contains a letter authored by the Veteran in February 2003 and sent to VA as well as numerous politicians.  Therein, he indicated that based on his understanding, he elected to sign a contract with VA to participate in the Montgomery GI Bill Education Program, which resulted in him receiving a reduced amount of pay per month, in return for participation in the program.  He stated that he believed that his separation from service was involuntary, exempting him from service duration requirements for Chapter 30 eligibility, citing to information obtained from the VA website purportedly to such effect (also added to the file in physical form).  

During the September 2003 Board hearing, the Veteran reiterated his contentions and added evidence to the file, which was accompanied by a waiver of initial RO consideration.  This evidence consisted of the February 2003 letter.  



III.  Analysis

The Veteran contends that he had qualifying service to receive Chapter 30 educational assistance under the Montgomery G.I. Bill which provides, inter alia, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates and not preceding certain prescribed dates, or meeting certain other exceptional criteria.  See 38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042, 21.7045.

He argues that his length of his service, his documented contributions made during his period of service in anticipation of later receiving money from the educational assistance fund, and the reasons for his discharge, should all be considered in granting the benefit sought on appeal.  He also contends that even assuming that he did not have sufficient service to qualify for the program, it would be fundamentally unfair to deny his claim, because he was never made aware of the provisions of the statute.  Furthermore, the Veteran indicated that had he known of the limiting provisions, he would have continued to remain on active service for the remaining period of time needed to be eligible for Chapter 30 benefits. 

In pertinent part, to be eligible for Chapter 30 benefits, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A).  The individual also must have served an obligated period of active duty. 

In the case of an individual with a three-year period or more of obligated service, the individual must have completed not less than three years of continuous active duty.  If the obligated period of service is less than three years, however, the Veteran must serve at least two years of continuous active duty in the Armed Forces.  38 U.S.C.A. § 3011(a)(1)(A)(i).

An individual who does not meet the above service requirements may be eligible for basic educational assistance when he is discharged or released from active duty for certain specified reasons.  Those reasons include when an individual is discharged or released from active duty for (1) a service-connected disability; (2) for a medical condition which preexisted service on active duty and which VA determines is not service-connected; (3) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); (4) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as determined by the Secretary of the military department; (5)  for convenience of the Government having completed at least 20 months of continuous active duty if serving a two-year enlistment (6) involuntarily for the convenience of the Government as a result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5). 

The Veteran's DD Form 214 reflects that he entered active duty on July 7, 1994 and was honorably discharged from service on October 22, 1996.  The narrative reason for his discharge was AFI 36-3208, "Secretarial Authority" under separation code JFF, which stands for convenience of the government.   

The Veteran was not discharged to a Reserve or National Guard component.  Correspondence dated in June 1994 from the Department of the Air Force reflects that at the time the Veteran enlisted he was obligated to a four-year period of active duty service.

In reviewing the evidence of record, the Veteran did enter service after June 30, 1985, but he otherwise meets none of the remaining qualifying factors that would make him eligible for Chapter 30 education benefits under the Montgomery GI Bill.  He had an obligated period of service of four years and was discharged after serving 27 months and 16 days.  As such, the evidence does not reflect that the veteran served at least three years of continuous active duty of his four year obligated period of active service under 38 C.F.R. § 21.7042(a)(2).  

As noted above, exceptions are provided under 38 C.F.R. § 21.7042(a)(5) for veterans who do not meet the requirements of 38 C.F.R. § 21.7042(a)(2).  In this case, the evidence does not reflect that the Veteran was discharged or released from active duty for a service-connected disability, for a medical condition which pre-existed service on active duty and which VA determined was not service connected, for a hardship discharge, involuntarily for the convenience of the government as a result of a reduction in force, or, for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  See 38 C.F.R. § 21.7042(a)(5). 

An additional exemption under 38 C.F.R. § 21.7042(a)(5) allows for basic educational assistance if a veteran was discharged or released from active duty for the "convenience of the government" and served at least 30 months of an obligated active duty tour of at least 3 years or more.  As noted above, the veteran served 27 months and 16 days and thus would not be eligible for basic educational assistance under the exemption provided in 38 C.F.R. § 21.7042(a)(5)(iv)(B). 

While the Board empathizes with the Veteran, there simply is no legal basis to find him eligible for Chapter 30 educational assistance under the Montgomery GI Bill.  Although the Board recognizes that the Veteran contributed to the G.I. Fund during service, and no doubt fully anticipated receiving financial assistance under this program, it is his length of service that is dispositive of the current question with respect to his eligibility to receive the benefits; clearly, he did not have a sufficient length of service - given his initial four year obligation - to qualify for Chapter 30 educational assistance under the Montgomery G.I. Bill.  Additionally, the Veteran's service would not qualify him for Chapter 30 benefits where eligibility is based on a combination of active service and service in the select reserves under the provisions of 38 C.F.R. §§ 21.7042(b) and/or 21.7044(b). 

Notwithstanding any other provision of law, eligibility for Chapter 30 educational assistance may also be established for an individual who is involuntarily separated with an honorable discharge after February 2, 1991, and who meets other statutory criteria, under 38 U.S.C.A. § 3018A (West 2002); see also 38 C.F.R. § 21.7045(a)(1).  Moreover, notwithstanding any other provision of law, educational assistance may be appropriated for individuals separated from active service with an honorable discharge and who receive voluntary separation incentives.  38 U.S.C.A. § 3018B; 38 C.F.R. § 21.7045(a)(2).  In this case, there is no evidence that the Veteran was involuntarily separated from service or voluntarily separated with voluntary separation incentives as those terms are defined by statute.  38 U.S.C.A. § 3018; 38 C.F.R. § 21.7045. 

As to suggestions that the Veteran was not aware of the eligibility requirements for the G.I. Bill, the Board emphasizes that persons dealing with the Federal Government are charged with knowledge of Federal statutes and agency regulations.  See Morris v. Lewinski, 1 Vet. App. 260, 265 (1990), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Those regulations are binding regardless of a person's actual knowledge of the contents of the regulations or of any resulting hardship resulting from innocent ignorance.  Id.  See also Velez v. West, 11 Vet. App. 148, 156-57 (1998); Jaquay v. West, 11 Vet. App. 67, 73-74 (1998).  As such, the Board finds that the Veteran's lack of knowledge of the regulation applicable here, or the fact that he was not made aware of the regulation prior to his separation from service, is not sufficient grounds to find him eligible for educational assistance benefits. 

As a final point, the Board notes that during his Board hearing and in written statements, the Veteran has asserted that but for a motorcycle accident in 1996, he would still be in the service.  To whatever extent such arguments are advanced for the purpose of suggesting that fundamental fairness warrants a grant of the benefit sought in this case, such does not affect the Board's decision in this appeal.  While a grant of equitable relief is within the discretion of the Secretary of Veterans Affairs, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  The Board has decided this case based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  

Under these circumstances, the Board must conclude that there is no legal basis for a grant of the benefit sought; hence, the current claim of entitlement to Montgomery G.I. benefits must be denied.  38 C.F.R. § 21.7402.  As the disposition of this claim is based on the law, the Veteran's claim for education benefits under Chapter 30, Montgomery GI Bill, must be regarded as without legal merit because the requirements for basic eligibility to qualify for this benefit have not been satisfied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


